                                               79D01 -2009-CT-0001 82                                           Filed: 9/24/2020 9:33   PM
                                                                                                                                  Clerk
 USDC IN/ND case 4:21-cv-00010-TLS-APR       document
                             Tippecanoe Superior Court 6 filed 09/24/20 page 1 of 4
                                                                         1                                   Tippecanoe County, Indiana




STATE OF INDIANA                           )                      IN   THE TIPPECANOE                    COURT
                                               SS:
COUNTY OF TIPPECANOE;                                             CAUSE NO.

PETAR TCHOTROV

           VS.

ADAM RAUSCH and
            J.

TRANSCORR, LLC d/b/a Venture Logistics

                                     COMPLAINT FOR DAMAGES

           Comes now the Plaintiff,            Petar Tchotrov,   by counsel,    Rom Byron 0f Ken Nunn Law
Ofﬁce, and for his cause 0f action against the Defendants,                     Adam J.   Rausch and Transcorr,
LLC   d/b/a Venture Logistics, alleges and states as follows:


                                  STATEMENT AND JURISDICTION

           1.       This   is   a clear liability collision in Which Defendants’ tractor cab                      was
negligently driven         by Adam    J.   Rausch, causing a collision With the tractor        trailer   driven by
Plaintiff, Petar      Tchotrov.       As       a result of the collision, Plaintiff has incurred medical
expenses, lost wages, property damage and other special expenses in an amount to be proven
at trial   of this cause.


           2.      Jurisdiction    and venue are appropriate        in Tippecanoe County, Indiana, as said
collision occurred Within the boundaries 0f                  Tippecanoe County, State 0f Indiana.



                                       FIRST CAUSE OF ACTION

                                 NEGLIGENCE OF PETAR TCHOTROV

           3.      Plaintiff realleges         and incorporates herein by reference paragraphs           1   through
2 above as       if fully restated   verbatim.


           4.       On or about August 5         ,
                                                     2020, the defendant,    Adam J. Rausch, negligently drove
a tractor cab, striking the tractor trailer driven             by Plaintiff, Petar Tchotrov.

           5.      Defendant      Adam J.       Rausch had a duty to operate       his tractor cab in a safe       and
reasonable manner.
 USDC IN/ND case 4:21-cv-00010-TLS-APR document 6 filed 09/24/20 page 2 of 4


         6.       Defendant      Adam     J.    Rausch       failed in the   above mentioned duties and            is

therefore negligent.


         7.       Defendant     Adam J.       Rausch’s negligence was the direct and proximate cause
0f Plaintiff’ s   injuries.



         8.       Plaintiff Petar Tchotrov’s injuries            and damages are permanent.


         9.       As   a direct and proximate result of              Adam     J.   Rausch’s negligence, Petar
Tchotrov has suffered         lost   wages.


         10.      Plaintiff, Petar     Tchotrov, has incurred medical              bills for the   treatment 0f his
injuries directly resulting      from   this collision.



         11.      As    a direct and proximate result of             Adam     J.    Rausch's negligence, Petar
Tchotrov has experienced physical and mental pain and suffering,                           lost    wages, property
damage, and has        lost the ability to    perform usual      activities, resulting in   a diminished quality
of life.



                                      SECOND CAUSE OF ACTION

                         NEGLIGENCE PER SE OF PETAR TCHOTROV

         12.      Plaintiff realleges    and incorporates herein by reference paragraphs                 1    through
11   above as   if fully restated     verbatim.


         13.      Adam J.     Rausch violated        state   and federal   statutes   and regulations including
but not limited t0 Title 9 0f the Indiana Code.


         14.      Defendant     Adam     J.    Rausch’s statutory Violations directly and proximately
caused   Plaintiff’s    damages and      injuries.



         15.      Defendant     Adam     J.    Rausch   is   negligent per se based 0n these statutory and
regulatory Violations.


                                       THIRD CAUSE OF ACTION

       RESPONDEAT SUPERIOR OF TRANSCORR, LLC d/b/a Venture Logistics

         16.      Plaintiff realleges    and incorporates herein by reference paragraphs                  1

through 15 above as        if fully restated     verbatim.
USDC IN/ND case 4:21-cv-00010-TLS-APR document 6 filed 09/24/20 page 3 of 4


       17.     Defendant      Adam J.     Rausch was the employee, agent,             servant, or
independent contractor for Transcorr,           LLC     d/b/a Venture Logistics. Accordingly,
Transcorr,   LLC   d/b/a Venture Logistics        is   vicariously liable for the acts 0f Defendant
Adam J. Rausch for the causes        0f action above.


       WHEREFORE, the Plaintiff,               Petar Tchotrov,      by counsel    Rom Byron 0f Ken Nunn
Law Ofﬁce, demands judgment against the Defendants, Adam J. Rausch and Transcorr,
LLC d/b/a Venture Logistics for permanent injuries in a reasonable amount t0 be
determined   at the trial   0f this cause, for medical expenses,          10st   wages, property damage,
and other special expenses, court costs and             all   other just and proper relief in the premises.


                                          KEN NUNN LAW OFFICE


                                          BY:      s/ Rom       Byron
                                                    Rom       Byron, #2 1 268—49
                                                    KEN NUNN LAW OFFICE
                                                       104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (8 1 2) 332-9451
                                                    Fax: (812) 33 1-5321
                                                    E-mail:      romb@kennunn.com

                               REQUEST FOR TRIAL BY JURY

       Comes now the        plaintiff,   by   counsel,   Ken Nunn Law       Office,   and requests   that this


matter be tried by jury pursuant to Trial Rule 38.


                                          KEN NUNN LAW OFFICE


                                          BY:      s/ Rom       Byron
                                                    Rom Byron, #21268—49
                                                    KEN NUNN LAW OFFICE
                                                       104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:      romb@kennunn.com
USDC IN/ND case 4:21-cv-00010-TLS-APR document 6 filed 09/24/20 page 4 of 4




Rom Byron, #21268-49
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff
